F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                       UNITED STATES COURT OF APPEALS
                                                                         MAY 19 2003
                                    TENTH CIRCUIT
                                                                     PATRICK FISHER
                                                                              Clerk

 UNITED STATES OF AMERICA,

           Plaintiff - Appellee,
 vs.                                                    No. 02-7097
                                                   (D.C. No. 02-CR-22-S)
 JIMMY LEON FOWLER,                                     (E.D. Okla.)

           Defendant - Appellant.


                              ORDER AND JUDGMENT *


Before KELLY, BRISCOE, and LUCERO, Circuit Judges. **



       Defendant-Appellant Jimmy Leon Fowler appeals following his conviction

for possession of a firearm after a former felony conviction in violation of 18

U.S.C. § 922(g)(1). Counsel for Mr. Fowler filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967) and moved for leave to withdraw as counsel.

Although Mr. Fowler was afforded 30 days within which to raise any challenges

       *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. This court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1(G). The case is therefore ordered submitted without oral argument.
to his conviction or his sentence, he failed to do so within the time period

provided. Our jurisdiction arises under 28 U.S.C. § 1291, and we dismiss the

appeal and grant counsel’s request to withdraw.

      Mr. Fowler was charged with possession of a firearm after a former felony

conviction (“Count I”), and possession of ammunition after a former felony

conviction (“Count II”). Mr. Fowler thereafter entered an unconditional guilty

plea to Count I, and was sentenced to 15 months imprisonment followed by 36

months of supervised release. The district court thereafter dismissed Count II at

the government’s request.

      In his Anders brief, counsel for Mr. Fowler states that after diligently

reviewing the case he was unable to find “any arguable issue that may support an

appeal.” Aplt. Br. at 5. In Anders, the Supreme Court held that if appointed

counsel “finds his case to be wholly frivolous, after a conscientious examination

of it, he should so advise the court and request permission to withdraw.” 386

U.S. at 744. Where counsel has filed an Anders brief, we must conduct a “full

examination of all the proceedings” to determine if the appeal is “wholly

frivolous.” Id. If we concur in counsel’s evaluation of the case, we may grant the

request to withdraw and dismiss the appeal. Id.

      After a thorough review of the record we conclude there are no meritorious

issues for appeal. As to Mr. Fowler’s conviction, we note at the outset that where


                                         -2-
a defendant pleads guilty, his “only avenue for challenging his conviction is to

claim that he did not voluntarily or intelligently enter his plea.” United States v.

Wright, 43 F.3d 491, 494 (10th Cir. 1994) (citing Mabry v. Johnson, 467 U.S.

504, 508-09 (1984)). However, Mr. Fowler has not argued that his plea was

involuntary or unknowing, and nothing in the record suggests that it was. As to

the validity of his sentence, the record reveals that the sentence imposed was

within the applicable guideline range, that the guideline range was correctly

determined, 1 and that the district court did not exceed the statutory maximum

sentence for the offense of conviction.

      Accordingly, we DISMISS the appeal and GRANT counsel’s request to

withdraw.


                                        Entered for the Court


                                        Paul J. Kelly, Jr.
                                        Circuit Judge




      1
        We note that prior to sentencing Mr. Fowler objected to the initial
guideline range calculation contained in the presentence report (“PSR”) on the
ground that it erroneously assessed one criminal history point for a prior
conviction that was punishable by a fine only. III R., Addendum To The
Presentence Report. In response, the PSR author agreed that the conviction
should not have been counted and therefore reduced Mr. Fowler’s criminal history
category score by one point, which lowered the applicable guideline range to 12-
18 months, the range employed by the district court in sentencing Mr. Fowler.

                                          -3-